Citation Nr: 1736053	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  16-00 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide agent exposure. 

2.  Entitlement to service connection for coronary artery disease (CAD), claimed as systematic heart disease and congestive heart failure (CHF), to include as due to herbicide agent exposure. 

3.  Entitlement to service connection for bilateral cataracts, to include as secondary to diabetes mellitus. 

4.  Entitlement to service connection for a liver disability, to include as secondary to diabetes mellitus. 

5.  Entitlement to service connection for edema of the abdomen, legs, and feet, to include as secondary to a heart disability. 

6.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  
REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and M. K. 


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to August 1963. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the claims for service connection.

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in April 2017.  A transcript of that hearing is of record. 


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims.

A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e), to include both diabetes and CAD, will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of the disease during the period of service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2016).  A Veteran is presumed to have been exposed to herbicide agents if the Veteran served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any herbicide agent during that service.  38 U.S.C.A. § 1116(f) (West 2014). 

Those Veterans who served in the Republic of Vietnam during the Vietnam Era benefit from presumptive service connection for disabilities related to herbicide exposure.  For purposes of applying the herbicide presumption, the Veteran must have served at some point on the landmass or inland waters of Vietnam to meet the requirement of service in the Republic of Vietnam for the presumption of exposure to herbicide agents.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 38 C.F.R. § 3.307(a)(6)(iii) (2016).

If the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related disease under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in those instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related disabilities is applicable.

With regard to the claims for diabetes and CAD, the Board has reviewed all of the service personnel records and the Veteran's lay statements, and finds that further development is required to determine whether the Veteran had service in the Republic of Vietnam or qualifying areas affected by herbicide agents, to include parts of Thailand.  The Veteran was an electrician as a part of the Mobile Construction Battalion (MCB-10) "Seabees," of the 3rd Marines, stationed in Okinawa, Japan.  As part of the Veteran's claim, the Veteran noted that on occasion, his unit was deployed to various bases in Thailand and Vietnam to do work on bases for several days, and then helicoptered back out.  During testimony before the undersigned, the Veteran testified that he worked on the base at Udorn, Thailand and the Air Force Base in Tan Son Nhut, Vietnam.  

The Board acknowledges that there has already been an official finding of record from the JSRRC, concluding that there was no evidence that the Veteran served in Vietnam, or was exposed to herbicide agents.  However, the Board notes that finding was concluded in June 2013, and largely based on the lack of information submitted by the Veteran and the Veteran's personnel records.  However, since that time, the Veteran has provided markedly more detailed recounts of his experience being deployed in Vietnam and Thailand in lay statements and testimony.  The Board finds that the previous determination was silent on any potential exposure to herbicides during claimed deployment to Thailand.  

Consequently, in light of the evidence and arguments of record, the Board finds that additional development is necessary prior to adjudication of the claim.  An opinion, report, or other evidence from the appropriate records depositories is needed to address the issue of whether the Veteran was exposed to herbicide agents during active service, and whether the Veteran's unit conducted short deployments into Vietnam or Thailand during the time he was assigned to the unit. 

With regard to the remaining claims for service connection for edema, cataracts, and a liver disability, the Board finds that remand is required as those secondary issues are claimed to be due to diabetes mellitus or a heart disability inextricably intertwined with the claims for service connection for a heart disability and diabetes, which are being remanded.  Two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be made until the other issue has been considered.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

The Board also finds that the claim for service connection for PTSD also requires further development, and is intertwined with the Veteran's claim of service in the Republic of Vietnam, which is an issue being developed.  Specifically, the Board notes while there has been a determination that the Veteran did not have any combat exposure or a verifiable stressor during service, the specific details of the Veteran's stressor was not extensively explained until the hearing before the undersigned in April 2017, years after the June 2013 determination by the JSRRC.  The Veteran noted that he was captured for possibly several hours by enemy combatants while on a deployment in Vietnam, and that capture caused PTSD or a psychiatric disability.  The Board notes that the allegations directly relate to the Veteran's claims of actual service in the Republic of Vietnam.  Therefore, as remand is required to determine if the Veteran was actually deployed to Vietnam or Thailand, that development is inextricably intertwined with the claim for service connection for PTSD. 

The Board also must consider the Veteran's claim for service connection for PTSD to include any psychiatric disabilities found.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board finds that an examination is needed to adjudicate that claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Joint Services Records Research Center (JSRRC) or any other appropriate repository or service department research facility and request an opinion as to whether it is at least as likely as not that the Veteran was exposed to herbicide agents during service as part of the MCB-10, of the 3rd Marines (Seabees) during service.  Any research must not only include the Veteran's individual personnel record, but also an analysis of any operations and deployments of his unit (MCB-10 of the 3rd Marines "Seabees") that included any individuals from that unit being deployed, sent on detail, or temporarily assigned to duties in Thailand or Vietnam, whether or not those individuals were specifically named.  Specifically, the researcher must determine if any members of the unit were sent on short term deployment to Vietnam or Thailand during the period the Veteran was attached to the battalion.  The report must address both the alleged deployments in Vietnam and Thailand.  

2.  Then, schedule the Veteran for a VA psychiatric examination with a psychologist or psychiatrist to determine the nature and etiology of any psychiatric disability diagnosed during the examination.  The examiner must review the claims file and should note that review in the report.  The examiner must provide a complete explanation with regards to any opinions and conclusion reached.  The examiner must provide a full diagnosis of every psychiatric disability found and should specifically state whether or not each criterion for a diagnosis of PTSD is met.  For each psychiatric disability diagnosed, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disability is related to service or any event during service.  The examiner must explicitly show consideration of the Veteran's lay statements and asserted events during active service.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any PTSD is due to the fear of hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


